               Case 19-31364                   Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                          Desc Main
                                                             Document     Page 1 of 55
B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                Western District of North Carolina, Charlotte Division
 In re       Sealy, Michael Lowell & Sealy, Shelley Norwood                                                  Case No.     19-31364
                                                                             Debtor(s)                       Chapter      13

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                  4,500.00
             Prior to the filing of this statement I have received                                       $                  2,390.00
             Balance Due                                                                                 $                  2,110.00

2.     The source of the compensation paid to me was:
                  Debtor                Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See fee disclosure filed herewith

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               See fee disclosure filed herewith
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 24, 2019                                                        /s/ William Gardner
     Date                                                                    William Gardner
                                                                             Signature of Attorney
                                                                             Gardner Law Offices, PLLC

                                                                             320 E Graham St # 1
                                                                             Shelby, NC 28150-5569
                                                                             (704) 600-6113 Fax: (888) 870-1644
                                                                             billgardner@gardnerlawoffices.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364               Doc 19        Filed 10/25/19 Entered 10/25/19 08:33:25                                      Desc Main
                                                              Document     Page 2 of 55

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Michael Lowell Sealy                                                                     According to the calculations required by this
                                                                                                                Statement:
 Debtor 2              Shelley Norwood Sealy                                                                          1. Disposable income is not determined under
 (Spouse, if filing)                                                                                                     11 U.S.C. § 1325(b)(3).

                                                  Western District of North Carolina,                                 2. Disposable income is determined under 11
 United States Bankruptcy Court for the:          Charlotte Division                                                     U.S.C. § 1325(b)(3).

 Case number           19-31364                                                                                       3. The commitment period is 3 years.
 (if known)

                                                                                                                      4. The commitment period is 5 years.

                                                                                                                    Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                               $        8,750.00        $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Do not include payments from a spouse. Do not include payments you
     listed on line 3.                                                                                  $              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                            Debtor 1
        Gross receipts (before all deductions)                          $      0.00
        Ordinary and necessary operating expenses                      -$      0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                     0.00      $               0.00
  6. Net income from rental and other real property                 Debtor 1
        Gross receipts (before all deductions)                        $      0.00
        Ordinary and necessary operating expenses                      -$      0.00
        Net monthly income from rental or other real property         $        0.00 Copy here -> $                     0.00      $               0.00




Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                                          Desc Main
                                                             Document     Page 3 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)    19-31364


                                                                                                      Column A                      Column B
                                                                                                      Debtor 1                      Debtor 2 or
                                                                                                                                    non-filing spouse
                                                                                                      $                 0.00        $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                        $                 0.00        $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                               $                   0.00
            For your spouse                                       $                   0.00
  9. Pension or retirement income. Do not include any amount received that was a benefit
     under the Social Security Act. Also, except as stated in the next sentence, do not
     include any compensation, pension, pay, annuity, or allowance paid by the United States
     Government in connection with a disability, combat-related injury or disability, or death of
     a member of the uniformed services. If you received any retired pay paid under chapter
     61 of title 10, then include that pay only to the extent that it does not exceed the amount
     of retired pay to which you would otherwise be entitled if retired under any provision of
     title 10 other than chapter 61 of that title.                                                $                     0.00        $            0.00
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act; payments received as a
      victim of a war crime, a crime against humanity, or international or domestic terrorism; or
      compensation, pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or death of
      a member of the uniformed services. If necessary, list other sources on a separate page
      and put the total below.
                                                                                                      $                 0.00        $            0.00
                                                                                                      $                 0.00        $            0.00
                  Total amounts from separate pages, if any.                                     +    $                 0.00        $            0.00
  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.              $         8,750.00           +   $           0.00    =    $      8,750.00

                                                                                                                                                         Total average
                                                                                                                                                         monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                       $          8,750.00
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your dependents,
              such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional adjustments on
              a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                             $
                                                                                             $
                                                                                          +$

                      Total                                                                $                     0.00           Copy here=>          -              0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                $          8,750.00

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                 $          8,750.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                            page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                 Document     Page 4 of 55
 Debtor 1
 Debtor 2    Sealy, Michael Lowell & Sealy, Shelley Norwood                                                    Case number (if known)    19-31364

                Multiply line 15a by 12 (the number of months in a year).                                                                               x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................          $    105,000.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                             Document     Page 5 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                        Case number (if known)   19-31364


  16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                           NC

       16b. Fill in the number of people in your household.                 2
       16c. Fill in the median family income for your state and size of household.                                                        $       61,882.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1,
                                                                                                               Disposable income is not determined under 11
                      U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2,
                                                                                                   Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                            $                8,750.00
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
     that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
     income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                           -$                     0.00


       19b. Subtract line 19a from line 18.                                                                                               $        8,750.00


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                 $        8,750.00

              Multiply by 12 (the number of months in a year).                                                                                  x 12

       20b. The result is your current monthly income for the year for this part of the form                                              $      105,000.00




       20c. Copy the median family income for your state and size of household from line 16c                                              $       61,882.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                   is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Michael Lowell Sealy                                                      X /s/ Shelley Norwood Sealy
        Michael Lowell Sealy                                                            Shelley Norwood Sealy
        Signature of Debtor 1                                                           Signature of Debtor 2
       Date October 24, 2019                                                            Date October 24, 2019
            MM / DD / YYYY                                                                   MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                       Desc Main
                                                                 Document     Page 6 of 55

 Fill in this information to identify your case:

 Debtor 1           Michael Lowell Sealy

 Debtor 2           Shelley Norwood Sealy
 (Spouse, if filing)

                                                  Western District of North Carolina,
 United States Bankruptcy Court for the:          Charlotte Division

 Case number        19-31364
 (if known)                                                                                                    Check if this is an amended filing

Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                       04/19

To fill out this form, you will need your completed copy of
                       (Official Form 122C-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any additional pages,
write your name and case number (if known).

 Part 1:       Calculate Your Deductions from Your Income

    The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the the
    questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This
    information may also be available at the bankruptcy clerk s office.

    Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual expenses
    if they are higher than the standards. Do not include any operating expenses that you subtracted from income in lines 5 and 6 of Form 122C 1, and do not
    deduct any amounts that you subtracted from your spouse s income in line 13 of Form 122C 1.

    If your expenses differ from month to month, enter the average expense.

    Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

    5.     The number of people used in determining your deductions from income

           Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the
           number of any additional dependents whom you support. This number may be different from the number of           2 Living
           people in your household.                                                                                      0 Housing



    National Standards                  You must use the IRS National Standards to answer the questions in lines 6-7.



    6.     Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards,
           fill in the dollar amount for food, clothing, and other items.                                                    $                 1,288.00


    7.     Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
           the dollar amount for out-of-pocket health care. The number of people is split into two categories--people who are under 65 and
           people who are 65 or older--because older people have a higher IRS allowance for health car costs. If your actual expenses are
           higher than this IRS amount, you may deduct the additional amount on line 22.




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                       page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-31364                Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                  Desc Main
                                                                 Document     Page 7 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                         Case number (if known)      19-31364


    People who are under 65 years of age

            7a. Out-of-pocket health care allowance per person             $              55

            7b. Number of people who are under 65                         X           2

            7c. Subtotal. Multiply line 7a by line 7b.                     $        110.00            Copy here=>        $           110.00

    People who are 65 years of age or older

            7d. Out-of-pocket health care allowance per person             $           114

            7e. Number of people who are 65 or older                      X           0

            7f.   Subtotal. Multiply line 7d by line 7e.                   $           0.00           Copy here=>        $              0.00


            7g. Total. Add line 7c and line 7f                                                 $     110.00                   Copy total here => $       110.00



    Local Standards         You must use the IRS Local Standards to answer the questions in lines 8-15.
    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for bankruptcy
    purposes into two parts:
         Housing and utilities - Insurance and operating expenses
         Housing and utilities - Mortgage or rent expenses
    To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link specified in the separate
    instructions for this form. This chart may also be available at the bankruptcy clerk's office.
    8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in
         the dollar amount listed for your county for insurance and operating expenses.                                    $               568.00

    9.      Housing and utilities - Mortgage or rent expenses:

            9a. Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses.                                                    $        1,201.00

            9b. Total average monthly payment for all mortgages and other debts secured by your home.
                  To calculate the total average monthly payment, add all amounts that are
                  contractually due to each secured creditor in the 60 months after you file for
                  bankruptcy. Next divide by 60.

                  Name of the creditor                                         Average monthly
                                                                               payment

                  Fay Financial                                                $          3,059.00
                  Fay Financial                                                $          3,750.00

                                                                                                      Copy                                       Repeat this amount
                                     9b. Total average monthly payment         $          6,809.00    here=>        -$               6,809.00 on line 33a.

            9c. Net mortgage or rent expense.

                  Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                            Copy
                  rent expense). If this number is less than $0, enter $0.                               $                    0.00      here=>    $           0.00


    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
        affects the calculation of your monthly expenses, fill in any additional amount you claim.                                               $            0.00

             Explain why:




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                 page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                 Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                              Desc Main
                                                                 Document     Page 8 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                                     Case number (if known)   19-31364

    11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

               0. Go to line 14.

               1. Go to line 12.

               2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
        expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.             $                                      210.00
    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below. You
        may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for more than
        two vehicles.
     Vehicle 1         Describe Vehicle 1:
                                                 ,
    13a. Ownership or leasing costs using IRS Local Standard..................................................         $             508.00
    13b. Average monthly payment for all debts secured by Vehicle 1.
            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for bankruptcy.
            Then divide by 60.

                 Name of each creditor for Vehicle 1                                Average monthly
                                                                                    payment

                 Santander Consumer USA                                             $               73.33

                                                                                                                                                      Repeat this
                                                                                                                  Copy                                amount on
                                        Total Average Monthly Payment               $               73.33         here =>       -$            73.33   line 33b.



    13c. Net Vehicle 1 ownership or lease expense                                                                                                Copy net
                                                                                                                                                 Vehicle 1
            Subtract line 13b from line 13a. if the numbert is less than $0, enter $0. ...................                                       expense here
                                                                                                                       $             434.67      =>              $   434.67


     Vehicle 2         Describe Vehicle 2:

    13d. Ownership or leasing costs using IRS Local Standard..................................................         $               0.00
    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
         leased vehicles.

                 Name of each creditor for Vehicle 2                                Average monthly
                                                                                    payment

                                                                                    $

                                                                                                                  Copy                            Repeat this
                                                                                                                  here                            amount on line
                                        Total average monthly payment               $                             =>       -$             0.00    33c.



    13f. Net Vehicle 2 ownership or lease expense                                                                                                Copy net
                                                                                                                                                 Vehicle 2
            Subtract line 13e from line 13d. if this number is less than $0, enter $0. .....................                                     expense here
                                                                                                                       $               0.00      =>              $     0.00


    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
                               expense allowance regardless of whether you use public transportation.                                                        $         0.00
    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
        deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
        more than the IRS Local Standard forPublic Transportation.                                                                 $                                   0.00


Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                          page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                    Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                               Desc Main
                                                                 Document     Page 9 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                            Case number (if known)   19-31364

    Other Necessary Expenses               In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                           the following IRS categories.
    16. Taxes: The total monthly amount that you will actually pay for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from your
        pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and subtract
        that number from the total monthly amount that is withheld to pay for taxes.
        Do not include real estate, sales, or use taxes.                                                                                     $        0.00
    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
        union dues, and uniform costs.
        Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.                 $        0.00
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
        together, include payments that you make for your spouse's term life insurance.
        Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of
        life insurance other than term.                                                                                                      $      130.00
    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
        agency, such as spousal or child support payments.
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.        $        0.00
    20. Education: The total monthly amount that you pay for education that is either required:
               as a condition for your job, or
               for your physically or mentally challenged dependent child if no public education is available for similar services.          $        0.00
    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.                                                            $        0.00
    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
        required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
        savings account. Include only the amount that is more than the total entered in line 7.
        Payments for health insurance or health savings accounts should be listed only in line 25.                                           $        0.00
    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services for
        you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
        service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
        is not reimbursed by your employer.
        Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
        expenses, such as those reported on line 5 of Official Form 122C-1, or any amount you previously deducted.                          +$        0.00

    24. Add all of the expenses allowed under the IRS expense allowances.                                                                   $    2,740.67
        Add lines 6 through 23.
    Additional Expense Deductions                These are additional deductions allowed by the Means Test.
                                                 Note: Do not include any expense allowances listed in lines 6-24.

    25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
        insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
        dependents.
            Health insurance                                               $       282.00
            Disability insurance                                           $           0.00
            Health savings account                                      +$             0.00

            Total                                                          $         282.00        Copy total here=>                        $       282.00

            Do you actually spend this total amount?
                   No. How much do you actually spend?
                    Yes                                                    $
    26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your
        household or member of your immediate family who is unable to pay for such expenses. These expenses may include
        contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).                                                        $        0.00
    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
        you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

            By law, the court must keep the nature of these expenses confidential.                                                           $        0.00

Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                          page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                    Desc Main
                                                                Document      Page 10 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)   19-31364

    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
            then fill in the excess amount of home energy costs.
            You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
            claimed is reasonable and necessary.                                                                                                  $             0.00
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
        elementary or secondary school.
            You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
            reasonable and necessary and not already accounted for in lines 6-23.
            * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.                  $             0.00
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
        than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of
        the food and clothing allowances in the IRS National Standards.
            To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
            this form. This chart may also be available at the bankruptcy clerk's office.
            You must show that the additional amount claimed is reasonable and necessary.                                                         $             0.00
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).

            Do not include any amount more than 15% of your gross monthly income.                                                                 $             0.00

    32. Add all of the additional expense deductions.                                                                                             $     282.00
        Add lines 25 through 31.

    Deductions for Debt Payment

    33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle loans,
        and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
        the 60 months after you file for bankruptcy. Then divide by 60.
              Mortgages on your home                                                                                                          Average monthly
                                                                                                                                              payment
    33a.      Copy line 9b here                                                                                                          =>   $       6,809.00
              Loans on your first two vehicles
    33b.      Copy line 13b here                                                                                                         =>   $         73.33
    33c.      Copy line 13e here                                                                                                         =>   $          0.00
    33d. List other secured debts
    Name of each creditor for other secured debt                Identify property that secures the debt                     Does payment
                                                                                                                            include taxes
                                                                                                                            or insurance?

             Bank of America Bankruptcy                                                                                            No
             Dept                                               Judgment lien                                                      Yes        $        145.26

                                                                                                                                   No
             SunTrust Bank                                      Judgment lien                                                      Yes        $        888.90

                                                                                                                                   No
             Discover Financial Services                        Judgment lien                                                      Yes        $        138.58

                                                                                                                                   No
             Chase Cardmember Services                          Judgment lien                                                      Yes        $        226.25

                                                                                                                                   No
             Chase Bank USA, NA                                 Judgment lien                                                      Yes        $        169.95

                                                                                                                                   No
             Chase Bank USA, NA                                 Judgment lien                                                      Yes        $        218.58
Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-31364                         Doc 19               Filed 10/25/19 Entered 10/25/19 08:33:25                                         Desc Main
                                                                             Document      Page 11 of 55
 Debtor 1
 Debtor 2      Sealy, Michael Lowell & Sealy, Shelley Norwood                                                           Case number (if known)     19-31364

                                                                                                                                                  No
             BB&T Bankruptcy Section                                         Judgment lien                                                        Yes              $           316.61

             Bank of America Bankruptcy                                                                                                           No
             Dept                                                            Judgment lien                                                        Yes              $           114.97

                                                                                                                                                            Copy
                                                                                                                                                            total
    33e. Total average monthly payment. Add lines 33a through 33d                                                            $             9,101.43         here=>         $   9,101.43

    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or
        other property necessary for your support or the support of your dependents?

               No. Go to line 35.
               Yes. State any amount that you must pay to a creditor, in addition to the payments listed in
                    line 33, to keep possession of your property (called the cure amount). Next, divide by
                    60 and fill in the information below.

     Name of the creditor                                         Identify property that secures the debt                    Total cure amount                     Monthly cure
                                                                                                                                                                   amount

     -NONE-                                                                                                              $                              ÷ 60 = $

                                                                                                                                                            Copy
                                                                                                                                                            total
                                                                                                                  Total $                        0.00       here=>         $         0.00

    35. Do you owe any priority claims - such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

               No. Go to line 36.
               Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing
                    priority claims, such as those you listed in line 19.

                          Total amount of all past-due priority claims                                                       $                   0.00       ÷ 60        $           0.00

    36. Projected monthly Chapter 13 plan payment                                                                            $
        Current multiplier for your district as stated on the list issued by the Administrative
        Office of the United States Courts (for districts in Alabama and North Carolina) or by the
        Executive Office for United States Trustees (for all other districts).                                               X
        To find a list of district multipliers that includes your district, go online using the link specified in the
        separate instructions for this form. This list may also be available at the bankruptcy clerk's office.
                                                                                                                                                          Copy total
        Average monthly administrative expense                                                                                   $                        here=> $



    37. Add all of the deductions for debt payment.                                                                                                                    $       9,101.43
        Add lines 33e through 36.

    Total Deductions from Income

    38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                                    $          2,740.67
            Copy line 32, All of the additional expense deductions                                $             282.00
            Copy line 37, All of the deductions for debt payment                                 +$          9,101.43


            Total deductions..................................................................    $         12,124.10                Copy total here =>             $          12,124.10




Official Form 122C-2                                                  Chapter 13 Calculation of Your Disposable Income                                                              page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                                Document      Page 12 of 55
 Debtor 1
 Debtor 2    Sealy, Michael Lowell & Sealy, Shelley Norwood                                            Case number (if known)    19-31364


 Part 2:       Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

    39. Copy your total current monthly income from line 14 of Form 122C-1,
                                                                                                                                    $                   8,750.00
    40. Fill in any reasonably necessary income you receive for support for dependent
        children. The monthly average of any child support payments, foster care payments, or
        disability payments for a dependent child, reported in Part I of Form 122C-1, that you received
        in accordance with applicable nonbankruptcy law to the extent reasonably necessary to be
        expended for such child.                                                                       $                         0.00
    41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
        employer withheld from wages as contributions for qualified retirement plans, as specified in 11
        U.S.C. § 541(b)(7) plus all required repayments of loans from retirement plans, as specified in
        11 U.S.C. § 362(b)(19).                                                                          $                       0.00
    42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here                =>    $          12,124.10
    43. Deduction for special circumstances. If special circumstances justify additional expenses
        and you have no reasonable alternative, describe the special circumstances and their
        expenses. You must give your case trustee a detailed explanation of the special circumstances
        and documentation for the expenses.

    Describe the special circumstances                                                    Amount of expense

                                                                                      $
                                                                                      $
                                                                                      $

                                                                                                              Copy
                                                                            Total $               0.00        here=> $                  0.00


                                                                                                                                   Copy
    44. Total adjustments. Add lines 40 through 43                                                =>      $        12,124.10       here=> -$           12,124.10


    45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                     $         -3,374.10


 Part 3:       Change in Income or Expenses

    46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported
        in this form have changed or are virtually certain to change after the date you filed your
        bankruptcy petition and during the time your case will be open, fill in the information below. For
        example, if the wages reported increased after you filed your petition, check 122C-1 in the first
        column, enter line 2 in the second column, explain why the wages increased, fill in when the
        increase occurred, and fill in the amount of the increase.

    Form            Line           Reason for change                                       Date of change          Increase or      Amount of change
                                                                                                                   decrease?

       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease      $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease      $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease      $
       122C-1                                                                                                         Increase
       122C-2                                                                                                         Decrease      $




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                               page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                             Desc Main
                                                                Document      Page 13 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                          Case number (if known)   19-31364




 Part 4:        Sign Below



            By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


       X /s/ Michael Lowell Sealy                                                     X /s/ Shelley Norwood Sealy
             Michael Lowell Sealy                                                         Shelley Norwood Sealy
             Signature of Debtor 1                                                       Signature of Debtor 2
    Date October 24, 2019                                                          Date October 24, 2019
         MM / DD / YYYY                                                                 MM / DD / YYYY




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                           page 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                     Doc 19             Filed 10/25/19 Entered 10/25/19 08:33:25                                                 Desc Main
                                                                        Document      Page 14 of 55
              Fill in this information to identify your case:

 Debtor 1                   Michael Lowell Sealy
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Shelley Norwood Sealy
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


                                                          WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:                  DIVISION

 Case number           19-31364
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new             and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $             451,600.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $              42,830.33

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $             494,430.33

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $          1,148,049.71

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                              $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                $             371,905.39


                                                                                                                                     Your total liabilities $             1,519,955.10


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................               $                6,425.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $                3,529.03

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

            Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal, family, or household
                purpose. 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.



 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                              Desc Main
                                                            Document      Page 15 of 55
 Debtor 1     Sealy, Michael Lowell & Sealy, Shelley
 Debtor 2     Norwood                                                                 Case number (if known) 19-31364
             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
             court with your other schedules.

 8.    From the                                            : Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $        8,750.00


 9.    Copy the following special categories of claims from Part 4, line 6 of                        :

                                                                                                             Total claim
       From Part 4 on                     , copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                       $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                              $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $              0.00

       9d. Student loans. (Copy line 6f.)                                                                     $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                   $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                +$              0.00


       9g. Total. Add lines 9a through 9f.                                                               $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                       Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                         Document      Page 16 of 55
               Fill in this information to identify your case and this filing:

 Debtor 1                    Michael Lowell Sealy
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Shelley Norwood Sealy
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


                                                             WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:                     DIVISION

 Case number            19-31364                                                                                                                               Check if this is an
                                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                        12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                    Single-family home                         Do not deduct secured claims or exemptions. Put
        2901 Blythe Rd                                                              Duplex or multi-unit building              the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative

                                                                                    Manufactured or mobile home
                                                                                                                               Current value of the        Current value of the
        Waxhaw                            NC        28173-8363                      Land                                       entire property?            portion you own?
        City                              State          ZIP Code                   Investment property                              $451,600.00                  $451,600.00
                                                                                    Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                    Debtor 1 only                              Tenancy by the Entirety
        Union                                                                       Debtor 2 only
        County                                                                      Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                    At least one of the debtors and another        (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Residence on 4.0 ac lot; Union County parcel no 06141037; County tax
                                                                            value


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                          $451,600.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                 Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                                    Desc Main
                                                              Document      Page 17 of 55
 Debtor 1
 Debtor 2         Sealy, Michael Lowell & Sealy, Shelley Norwood                                               Case number (if known)     19-31364

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:      Chevrolet                               Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     Avalanche                                  Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:      2011                                       Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:                                  Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another
         1500, crew cab, LT, 2wd,
         100,000 miles, running boards,                        Check if this is community property                             $17,952.00                 $17,952.00
                                                               (see instructions)
         bed liner, towing pkg, Z71; VIN
         3GNMCFE00BG306240; NADA
         clean retail value

  3.2    Make:      Chevrolet                               Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     Avalanche                                  Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:      2002                                       Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:                                  Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another
         1/3 interest each with son,
         Justin Lowell Sealy, 1500, crew                       Check if this is community property                               $8,975.00                 $5,983.33
                                                               (see instructions)
         cab, 4wd, 160,000 mi, leather
         seats, sunroof, towing pkg,
         Z71; VIN 3GNEK13T32G155975;
         NADA clean retail value

  3.3    Make:      Pontiac                                 Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     GTO                                        Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:      2006                                       Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:                                  Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another
         1/3 interest each with son,
         Justin Lowell Sealy, 85,000 mi;                       Check if this is community property                             $14,850.00                  $9,900.00
                                                               (see instructions)
         VIN 6G2UX12U86L562847;
         NADA clean retail value


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $33,835.33

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
      No
        Yes. Describe.....


Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                            Document      Page 18 of 55
 Debtor 1
 Debtor 2       Sealy, Michael Lowell & Sealy, Shelley Norwood                                          Case number (if known)     19-31364

                                   Washer 100; dryer 100; 3 refrigerators 750; sm kit appl 100; table
                                   & 6 chairs 500; misc hhgs/linens 500; sofa, recliner, tables & tv
                                   hutch 500; grandfather clock 400; master b/r furn 700; bed,
                                   dresser & 2 stands 500; 2 curio cabs 500; push mower 50; grill
                                   100; weedeater 50; leafblower 50; hedgetrimmer 50; chainsaw 50;
                                   misc tools 250                                                                                                    $5,250.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
      No
       Yes. Describe.....
                                   3 tvs 600; dvd player 20; 2 cameras 100                                                                              $720.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
      No
       Yes. Describe.....
                                   Books                                                                                                                 $40.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
             instruments
     No
       Yes. Describe.....
                                   Golf clubs                                                                                                           $150.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
       Yes. Describe.....
                                   Beretta & Smith & Wesson pistols                                                                                     $600.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
       Yes. Describe.....
                                   Clothing & accessories                                                                                               $500.00

                                   Clothing & accessories                                                                                               $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
       Yes. Describe.....
                                   Wedding band                                                                                                         $100.00

                                   Wedding set                                                                                                          $500.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
      No
       Yes. Describe.....
                                   Labrador dog                                                                                                         $100.00


Official Form 106A/B                                           Schedule A/B: Property                                                                       page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                             Doc 19                Filed 10/25/19 Entered 10/25/19 08:33:25                             Desc Main
                                                                                 Document      Page 19 of 55
 Debtor 1
 Debtor 2         Sealy, Michael Lowell & Sealy, Shelley Norwood                                                             Case number (if known)   19-31364

14. Any other personal and household items you did not already list, including any health aids you did not list
      No
       Yes. Give specific information.....
                                           Blood meter                                                                                                                  $50.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                               $8,510.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
       Yes................................................................................................................
                                                                                                                                Cash on hand                             $5.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
      No
      Yes........................                                     Institution name:


                                             17.1.       Checking Account                        South State Bank                                                     $180.00



                                             17.2.       Checking Account                        South State Bank                                                     $300.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
       No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                             % of ownership:
                                                 Base Group Investments, Inc.; business
                                                 valuation of $0 based on payables owed to the
                                                 debtors and their son for loans to the
                                                 corporation as listed herein as well as other
                                                 business liabilities                                                             50.00         %                        $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
       Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       No
       Yes. List each account separately.
Official Form 106A/B                                                                      Schedule A/B: Property                                                          page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                     Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                                 Document      Page 20 of 55
 Debtor 1
 Debtor 2        Sealy, Michael Lowell & Sealy, Shelley Norwood                                                Case number (if known)    19-31364

                                         Type of account:                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
       Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
       Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers compensation, Social Security benefits;
              unpaid loans you made to someone else
       No
       Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner s, or renter s insurance
      No
       Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                        Beneficiary:                          Surrender or refund
                                                                                                                                            value:
                                            Term policy thru State Farm FV
                                            $100,000                                                  Shelley Norwood Sealy                                  $0.00

                                            Personal liability insurance policy thru
                                            State Farm $1,000,000 limit of liability                                                                         $0.00

Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                      Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                                              Desc Main
                                                                     Document      Page 21 of 55
 Debtor 1
 Debtor 2        Sealy, Michael Lowell & Sealy, Shelley Norwood                                                             Case number (if known)         19-31364


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........
                                                        Male and female debtors are owed receivables for loans to
                                                        Base Group Investments, Inc. in the approximate sums of
                                                        $1,700,000 and $250,000, respectively, as well as another
                                                        approximate $300,000 owed to their son, Justin Sealy;
                                                        These are repaid when funds come into the investment
                                                        group.                                                                                                                $0.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                $485.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                             Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....

                                      Printer 100; laptop 150; drafting table 200; rolltop desk 150; K-cup
                                      coffee maker 10 (debtors assert all are corporate assets so no
                                      ownership interest)                                                                                                                     $0.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
       No
Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-31364                        Doc 19               Filed 10/25/19 Entered 10/25/19 08:33:25                                                 Desc Main
                                                                            Document      Page 22 of 55
 Debtor 1
 Debtor 2         Sealy, Michael Lowell & Sealy, Shelley Norwood                                                                        Case number (if known)   19-31364

        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                    Name of entity:                                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
      No
        Yes. Give specific information.........

                                               Debtors herein reserve all rights and remedies relating to all claims
                                               against Fay Servicing related to their mortgage and the foreclosure of
                                               their house.                                                                                                                        $0.00



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.....................................................................................................................                         $0.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................               $451,600.00
 56. Part 2: Total vehicles, line 5                                                                           $33,835.33
 57. Part 3: Total personal and household items, line 15                                                       $8,510.00
 58. Part 4: Total financial assets, line 36                                                                     $485.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $42,830.33              Copy personal property total            $42,830.33

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $494,430.33

Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364               Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                             Desc Main
                                                                 Document      Page 23 of 55
              Fill in this information to identify your case:

 Debtor 1                 Michael Lowell Sealy
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


                                                    WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:            DIVISION

 Case number           19-31364
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
                                                                                                                                                                4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on                            that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                     that lists this property                 portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
                                                                   $451,600.00                                       $0.55    G.S. § 1C-1601(a)(1)
      2901 Blythe Rd
      Waxhaw NC, 28173-8363                                                               100% of fair market value, up to
      County : Union                                                                      any applicable statutory limit
      Line from Schedule A/B: 1.1

      Chevrolet                                                     $17,952.00                                  $3,500.00     G.S. § 1C-1601(a)(3)
      Avalanche
      2011                                                                                100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                         any applicable statutory limit

      Chevrolet                                                     $17,952.00                                  $5,000.00     G.S. § 1C-1601(a)(2)
      Avalanche
      2011                                                                                100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                         any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 1 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                              Desc Main
                                                              Document      Page 24 of 55
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                    that lists this property                portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Washer 100; dryer 100; 3                                      $5,250.00                                  $2,625.00     G.S. § 1C-1601(a)(4)
     refrigerators 750; sm kit appl 100;
     table & 6 chairs 500; misc                                                         100% of fair market value, up to
     hhgs/linens 500; sofa, recliner,                                                   any applicable statutory limit
     tables & tv hutch 500; grandfather
     clock 400; master b/r furn 700; bed,
     dresser & 2 stands 500; 2 curio cabs
     500; push mower 50; grill
     Line from Schedule A/B: 6.1

     3 tvs 600; dvd player 20; 2 cameras                              $720.00                                   $360.00     G.S. § 1C-1601(a)(4)
     100
     Line from Schedule A/B: 7.1                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Books                                                             $40.00                                    $20.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 8.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing & accessories                                           $500.00                                   $500.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wedding band                                                     $100.00                                   $100.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 12.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Labrador dog                                                     $100.00                                    $50.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 13.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Blood meter                                                       $50.00                                    $50.00     G.S. § 1C-1601(a)(7)
     Line from Schedule A/B: 14.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364               Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                             Desc Main
                                                                 Document      Page 25 of 55

 Fill in this information to identify your case:

 Debtor 1
                         First Name                         Middle Name                Last Name

 Debtor 2                Shelley Norwood Sealy
 (Spouse if, filing)     First Name                         Middle Name                Last Name


                                                    WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:            DIVISION

 Case number           19-31364
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
                                                                                                                                                                4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on                            that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                     that lists this property                 portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
                                                                   $451,600.00                                       $0.55    G.S. § 1C-1601(a)(1)
      2901 Blythe Rd
      Waxhaw NC, 28173-8363                                                               100% of fair market value, up to
      County : Union                                                                      any applicable statutory limit
      Line from Schedule A/B: 1.1

      Chevrolet                                                       $5,983.33                                 $3,500.00     G.S. § 1C-1601(a)(3)
      Avalanche
      2002                                                                                100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                         any applicable statutory limit

      Chevrolet                                                       $5,983.33                                 $2,483.33     G.S. § 1C-1601(a)(2)
      Avalanche
      2002                                                                                100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                         any applicable statutory limit

      Pontiac                                                         $9,900.00                                 $2,516.67     G.S. § 1C-1601(a)(2)
      GTO
      2006                                                                                100% of fair market value, up to
      Line from Schedule A/B: 3.3                                                         any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 3 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                              Desc Main
                                                              Document      Page 26 of 55
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                    that lists this property                portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B
     Washer 100; dryer 100; 3                                      $5,250.00                                  $2,625.00     G.S. § 1C-1601(a)(4)
     refrigerators 750; sm kit appl 100;
     table & 6 chairs 500; misc                                                         100% of fair market value, up to
     hhgs/linens 500; sofa, recliner,                                                   any applicable statutory limit
     tables & tv hutch 500; grandfather
     clock 400; master b/r furn 700; bed,
     dresser & 2 stands 500; 2 curio cabs
     500; push mower 50; grill
     Line from Schedule A/B: 6.1

     3 tvs 600; dvd player 20; 2 cameras                              $720.00                                   $360.00     G.S. § 1C-1601(a)(4)
     100
     Line from Schedule A/B: 7.1                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Books                                                             $40.00                                    $20.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 8.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Clothing & accessories                                           $500.00                                   $500.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.2
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wedding set                                                      $500.00                                   $500.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 12.2
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Labrador dog                                                     $100.00                                    $50.00     G.S. § 1C-1601(a)(4)
     Line from Schedule A/B: 13.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 4 of 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                  Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                    Desc Main
                                                                   Document      Page 27 of 55
              Fill in this information to identify your case:

 Debtor 1                   Michael Lowell Sealy
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Shelley Norwood Sealy
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


                                                     WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:             DIVISION

 Case number           19-31364
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
                                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Bank of America
 2.1                                                                                                             $8,715.41                      $0.00          $8,715.41
         Bankruptcy Dept                          Describe the property that secures the claim:
         Creditor's Name
                                                  Judgment lien; to avoid as no
                                                  equity to which the lien could
         Dept NC4-105-03-14
                                                  secure
         PO Box 26012                             As of the date you file, the claim is: Check all that
         Greensboro, NC                           apply.
         27420-6012                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        6665




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                    Doc 19              Filed 10/25/19 Entered 10/25/19 08:33:25                               Desc Main
                                                                      Document      Page 28 of 55
 Debtor 1 Michael Lowell Sealy                                                                                Case number (if known)   19-31364
               First Name                  Middle Name                       Last Name
 Debtor 2 Shelley Norwood Sealy
               First Name                  Middle Name                       Last Name



 2.2
         Bank of America
         Bankruptcy Dept                            Describe the property that secures the claim:                     $6,898.14               $0.00    $6,898.14
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
         Dept NC4-105-03-14
                                                    secure
         PO Box 26012                               As of the date you file, the claim is: Check all that
         Greensboro, NC                             apply.
         27420-6012                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2013                        Last 4 digits of account number         8359

         BB&T Bankruptcy
 2.3                                                                                                                 $18,996.84               $0.00   $18,996.84
         Section                                    Describe the property that secures the claim:
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
                                                    secure
         100-70-01-51                               As of the date you file, the claim is: Check all that
         PO Box 1847                                apply.
         Wilson, NC 27894-1847                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         5063




Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                    Doc 19              Filed 10/25/19 Entered 10/25/19 08:33:25                               Desc Main
                                                                      Document      Page 29 of 55
 Debtor 1 Michael Lowell Sealy                                                                                Case number (if known)   19-31364
               First Name                  Middle Name                       Last Name
 Debtor 2 Shelley Norwood Sealy
               First Name                  Middle Name                       Last Name


 2.4     Chase Bank USA, NA                         Describe the property that secures the claim:                    $13,114.80               $0.00   $13,114.80
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
                                                    secure
         PO Box 15298                               As of the date you file, the claim is: Check all that
         Wilmington, DE                             apply.
         19850-5298                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3542

 2.5     Chase Bank USA, NA                         Describe the property that secures the claim:                    $10,196.93               $0.00   $10,196.93
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
                                                    secure
         PO Box 15298                               As of the date you file, the claim is: Check all that
         Wilmington, DE                             apply.
         19850-5298                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7970

         Chase Cardmember
 2.6                                                                                                                 $13,575.07               $0.00   $13,575.07
         Services                                   Describe the property that secures the claim:
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
                                                    secure
         PO Box 15123                               As of the date you file, the claim is: Check all that
         Wilmington, DE                             apply.
         19850-5123                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         1241


Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                    Doc 19              Filed 10/25/19 Entered 10/25/19 08:33:25                               Desc Main
                                                                      Document      Page 30 of 55
 Debtor 1 Michael Lowell Sealy                                                                                Case number (if known)   19-31364
               First Name                  Middle Name                       Last Name
 Debtor 2 Shelley Norwood Sealy
               First Name                  Middle Name                       Last Name




 2.7
         Discover Financial
         Services                                   Describe the property that secures the claim:                     $8,314.57               $0.00     $8,314.57
         Creditor's Name
                                                    Judgment lien; to avoid as no
                                                    equity to which the lien could
                                                    secure
         PO Box 15316                               As of the date you file, the claim is: Check all that
         Wilmington, DE                             apply.
         19850-5316                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7766

 2.8     Fay Financial                              Describe the property that secures the claim:                   $785,504.00         $451,600.00   $333,904.00
         Creditor's Name
                                                    1st d/t on debtors' residence; mo
                                                    payment $2,472.92 per last
                                                    statement sent to the debtors.
                                                    As of the date you file, the claim is: Check all that
         939 W North Ave                            apply.
         Chicago, IL 60642-7138                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          4.22.08                     Last 4 digits of account number         5389




Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                    Doc 19              Filed 10/25/19 Entered 10/25/19 08:33:25                               Desc Main
                                                                      Document      Page 31 of 55
 Debtor 1 Michael Lowell Sealy                                                                                Case number (if known)   19-31364
               First Name                  Middle Name                       Last Name
 Debtor 2 Shelley Norwood Sealy
               First Name                  Middle Name                       Last Name


 2.9     Fay Financial                              Describe the property that secures the claim:                   $225,000.00         $451,600.00         $0.00
         Creditor's Name
                                                    1st mtg arrears on residence thru
                                                    August 2019; disputed as to the
                                                    total amount.
                                                    As of the date you file, the claim is: Check all that
         939 W North Ave                            apply.
         Chicago, IL 60642-7138                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          4.22.08                     Last 4 digits of account number


 2.1     Santander Consumer
 0       USA                                        Describe the property that secures the claim:                     $4,400.00          $17,952.00         $0.00
         Creditor's Name
                                                    1st lien on 2011 Chevrolet
                                                    Avalanche; to be paid outside by
                                                    business.
         Attn: Bankruptcy Dept                      As of the date you file, the claim is: Check all that
         PO Box 560284                              apply.
         Dallas, TX 75356-0284                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          7.7.16                      Last 4 digits of account number




Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                 Case 19-31364                    Doc 19              Filed 10/25/19 Entered 10/25/19 08:33:25                                        Desc Main
                                                                      Document      Page 32 of 55
 Debtor 1 Michael Lowell Sealy                                                                                Case number (if known)         19-31364
               First Name                  Middle Name                       Last Name
 Debtor 2 Shelley Norwood Sealy
               First Name                  Middle Name                       Last Name


 2.1
 1       SunTrust Bank                              Describe the property that secures the claim:                    $53,333.95                         $0.00      $53,333.95
         Creditor's Name
                                                    Judgment lien entered on 11.16.10;
                                                    to avoid as no equity to which the
                                                    lien could secure
         PO Box 85024                               As of the date you file, the claim is: Check all that
         Richmond, VA                               apply.
         23285-5024                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11.16.10                    Last 4 digits of account number         1818


 Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,148,049.71
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                $1,148,049.71

 Part 2:      List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.11
          SunTrust Ban
          Bankruptcy Dept                                                                             Last 4 digits of account number   1818
          PO Box 85092
          Richmond, VA 23285-5092

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Union County Clerk of Court
          PO Box 5038                                                                                 Last 4 digits of account number   6665
          Monroe, NC 28111-5038

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Union County Clerk of Court
          PO Box 5038                                                                                 Last 4 digits of account number   8359
          Monroe, NC 28111-5038

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Union County Clerk of Court
          PO Box 5038                                                                                 Last 4 digits of account number   5063
          Monroe, NC 28111-5038

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.6
          Union County Clerk of Court
          PO Box 5038                                                                                 Last 4 digits of account number   1241
          Monroe, NC 28111-5038



Official Form 106D                      Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                                  page 6 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                              Desc Main
                                                            Document      Page 33 of 55
 Debtor 1 Michael Lowell Sealy                                                           Case number (if known)          19-31364
             First Name                Middle Name             Last Name
 Debtor 2 Shelley Norwood Sealy
             First Name                Middle Name             Last Name



        Name, Number, Street, City, State & Zip Code                              On which line in Part 1 did you enter the creditor?   2.4
        Union County Clerk of Court
        PO Box 5038                                                               Last 4 digits of account number   3542
        Monroe, NC 28111-5038

        Name, Number, Street, City, State & Zip Code                              On which line in Part 1 did you enter the creditor?   2.5
        Union County Clerk of Court
        PO Box 5038                                                               Last 4 digits of account number   7970
        Monroe, NC 28111-5038

        Name, Number, Street, City, State & Zip Code                              On which line in Part 1 did you enter the creditor?   2.7
        Union County Clerk of Court
        PO Box 5038                                                               Last 4 digits of account number   7766
        Monroe, NC 28111-5038

        Name, Number, Street, City, State & Zip Code                              On which line in Part 1 did you enter the creditor?   2.11
        Union County Clerk of Court
        File 10-CVS-1754                                                          Last 4 digits of account number   1818
        PO Box 5038
        Monroe, NC 28111-5038




Official Form 106D                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                page 7 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                  Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                                         Desc Main
                                                                    Document      Page 34 of 55
      Fill in this information to identify your case:

 Debtor 1                   Michael Lowell Sealy
                            First Name                         Middle Name                       Last Name

 Debtor 2                   Shelley Norwood Sealy
 (Spouse if, filing)        First Name                         Middle Name                       Last Name


                                                      WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:              DIVISION

 Case number            19-31364
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                             Total claim

 4.1          Altra Federal Credit Union                               Last 4 digits of account number          5266                                                    $8,853.88
              Nonpriority Creditor's Name
                                                                       When was the debt incurred?              2013
              1700 Oak Forest Dr
              Onalaska, WI 54650-3500
              Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                              Contingent
                  Debtor 2 only                                              Unliquidated
                  Debtor 1 and Debtor 2 only                                 Disputed
                  At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                     Student loans
              debt                                                        Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                          report as priority claims

                  No                                                         Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                        Other. Specify




Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G29544
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                Document      Page 35 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)             19-31364

 4.2      American Express                                        Last 4 digits of account number       1009                                           $1,253.72
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2013
          PO Box 297879
          Fort Lauderdale, FL 33329-7879
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.3      Capital One Bank (USA), NA                              Last 4 digits of account number                                                          $391.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2016
          PO Box 30281
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.4      Capital One Bank (USA), NA                              Last 4 digits of account number       5705                                           $3,485.41
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 71083
          Charlotte, NC 28272-1083
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                Document      Page 36 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)             19-31364

 4.5      Charlotte Radiology                                     Last 4 digits of account number                                                          $73.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2012
          PO Box 600109
          Raleigh, NC 27675-6109
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent

              Debtor 2 only                                          Unliquidated

              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

                                                                                      Medical bill; disputed as believed to be
              Yes                                                    Other. Specify   beyond the statute of limitations

 4.6      Chase Bank USA, NA                                      Last 4 digits of account number       8485                                           $8,246.44
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2013
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.7      Chase Bank USA, NA                                      Last 4 digits of account number       1709                                           $3,155.10
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2013
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                Document      Page 37 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)             19-31364

 4.8      Citi Card Credit Services                               Last 4 digits of account number                                                          $344.00
          Nonpriority Creditor's Name
          Centralized Bankruptcy                                  When was the debt incurred?           2016
          PO Box 20507
          Kansas City, MO 64195-0507
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.9      First Equity                                            Last 4 digits of account number       285                                             $3,010.48
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          1120 Welsh Rd # 200
          North Wales, PA 19454-3794
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.10     IRS                                                     Last 4 digits of account number                                                     $259,773.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2010
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                Document      Page 38 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)             19-31364

 4.11     NC Dept of Revenue                                      Last 4 digits of account number                                                      $64,352.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2.5.10
          PO Box 25000
          Raleigh, NC 27640-0100
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.12     Paypal Credit                                           Last 4 digits of account number       9130                                               $711.83
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 105658
          Atlanta, GA 30348-5658
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.13     Sprint                                                  Last 4 digits of account number                                                          $573.05
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 3827
          Englewood, CO 80155-3827
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                       Desc Main
                                                                Document      Page 39 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)             19-31364

 4.14      SYNCB - Amazon                                         Last 4 digits of account number       6489                                                  $390.51
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2013
           PO Box 960013
           Orlando, FL 32896-0013
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
           debt                                                      Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.15      SYNCB - Lowe's                                         Last 4 digits of account number       3644                                              $16,244.84
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?
           PO Box 530914
           Atlanta, GA 30353-0914
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
           debt                                                      Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 4.16      Waxhaw Dental Center                                   Last 4 digits of account number       7418                                               $1,047.13
           Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2016
           2514 Cuthbertson Rd Ste A
           Waxhaw, NC 28173-6417
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
           debt                                                      Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify


 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                   Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                        Desc Main
                                                                 Document      Page 40 of 55
 Debtor 1
 Debtor 2 Sealy, Michael Lowell & Sealy, Shelley Norwood                                                Case number (if known)         19-31364
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Citi Cards                                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 6241                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57117-6241
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 St John Cobb Inc.                                           Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 2385                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Davidson, NC 28036-6385
                                                             Last 4 digits of account number                    7418
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Stern Recovery Services, Inc.                               Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 415 N Edgeworth St Ste 210                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Greensboro, NC 27401-2071
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Union County Clerk of Court                                 Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 File 2010-M-1050                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5038
 Monroe, NC 28111-5038
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Union County Clerk of Court                                 Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 File 2010-M-0171                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5038
 Monroe, NC 28111-5038
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                              Total Claim
                        6a.   Domestic support obligations                                                6a.       $                           0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.       $                           0.00

                                                                                                                              Total Claim
                        6f.   Student loans                                                               6f.       $                           0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                 $                  371,905.39

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.       $                  371,905.39




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                 Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                            Desc Main
                                                                   Document      Page 41 of 55
              Fill in this information to identify your case:

 Debtor 1                 Michael Lowell Sealy
                          First Name                         Middle Name              Last Name

 Debtor 2                 Shelley Norwood Sealy
 (Spouse if, filing)      First Name                         Middle Name              Last Name


                                                      WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:              DIVISION

 Case number           19-31364
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                   Case 19-31364                    Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                 Desc Main
                                                                      Document      Page 42 of 55
              Fill in this information to identify your case:

 Debtor 1                   Michael Lowell Sealy
                            First Name                           Middle Name        Last Name

 Debtor 2                   Shelley Norwood Sealy
 (Spouse if, filing)        First Name                           Middle Name        Last Name


                                                         WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:                 DIVISION

 Case number            19-31364
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                 Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                 Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                 Number            Street
                 City                                    State                       ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                  Case 19-31364             Doc 19        Filed 10/25/19 Entered 10/25/19 08:33:25                                  Desc Main
                                                          Document      Page 43 of 55


Fill in this information to identify your case:

Debtor 1                      Michael Lowell Sealy

Debtor 2                      Shelley Norwood Sealy
(Spouse, if filing)


United States Bankruptcy Court for the:       WESTERN DISTRICT OF NORTH CAROLINA,
                                              CHARLOTTE DIVISION

Case number               19-31364                                                                         Check if this is:
(If known)
                                                                                                               An amended filing
                                                                                                               A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                    Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                      Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00       $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00              $      0.00




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
             Case 19-31364              Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                                     Desc Main
                                                       Document      Page 44 of 55

Debtor 1
Debtor 2    Sealy, Michael Lowell & Sealy, Shelley Norwood                                          Case number (if known)    19-31364


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $               0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $               0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $               0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $               0.00
      5e.    Insurance                                                                       5e.        $              0.00     $               0.00
      5f.    Domestic support obligations                                                    5f.        $              0.00     $               0.00
      5g.    Union dues                                                                      5g.        $              0.00     $               0.00
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $      4,625.00         $               0.00
      8b. Interest and dividends                                                             8b.        $          0.00         $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $          0.00         $               0.00
      8d. Unemployment compensation                                                          8d.        $          0.00         $               0.00
      8e.    Social Security                                                                 8e.        $      1,800.00         $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          6,425.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            6,425.00 + $             0.00 = $           6,425.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in                .
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $           6,425.00
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:   Debtors' business income is subject to change as these are loan repayments. The business varies
                              based on the real estate projectes that are completed.




Official Form 106I                                                      Schedule I: Your Income                                                          page 2
             Case 19-31364                 Doc 19         Filed 10/25/19 Entered 10/25/19 08:33:25                                  Desc Main
                                                          Document      Page 45 of 55


Fill in this information to identify your case:

Debtor 1                 Michael Lowell Sealy                                                               Check if this is:
                                                                                                                An amended filing
Debtor 2                 Shelley Norwood Sealy                                                                  A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                             expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF NORTH CAROLINA,                                      MM / DD / YYYY
                                          CHARLOTTE DIVISION

Case number           19-31364
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent s relationship to        Dependent s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age              live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                                                                                   Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental        , check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on
(Official Form 106I.)                                                                                                     Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                0.00

      If not included in line 4:

      4a.   Real estate taxes                                                                              4a.   $                           0.00
      4b. Property, homeowner s, or renter s insurance                                                     4b.   $                         125.00
      4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                         195.00
      4d. Homeowner s association or condominium dues                                                      4d.   $                           1.70
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                           0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case 19-31364                  Doc 19          Filed 10/25/19 Entered 10/25/19 08:33:25                                      Desc Main
                                                          Document      Page 46 of 55

Debtor 1
Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                            Case number (if known)       19-31364

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                                 6a.   $                               475.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c.   $                               300.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               975.00
8.    Childcare and children s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                40.00
10.   Personal care products and services                                                                    10.   $                               100.00
11.   Medical and dental expenses                                                                            11.   $                               450.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 275.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  75.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a.   $                               130.00
      15b. Health insurance                                                                                 15b.   $                                 0.00
      15c. Vehicle insurance                                                                                15c.   $                               170.83
      15d. Other insurance. Specify: Personal Liability policy                                              15d.   $                                14.83
                                                                                                                   $                                 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: Personal Property Taxes & Inspections On Auto(s)                                                16. $                                   41.67
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                                         17a.   $                                  0.00
    17b. Car payments for Vehicle 2                                                                         17b.   $                                  0.00
    17c. Other. Specify:                                                                                    17c.   $                                  0.00
    17d. Other. Specify:                                                                                    17d.   $                                  0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5,                              (Official Form 106I).                     18. $                                    0.00
19. Other payments you make to support others who do not live with you.                                          $                                    0.00
    Specify:                                                                                                 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on                                            .
    20a. Mortgages on other property                                                                        20a.   $                                 0.00
    20b. Real estate taxes                                                                                  20b.   $                                 0.00
    20c. Property, homeowner s, or renter s insurance                                                       20c.   $                                 0.00
    20d. Maintenance, repair, and upkeep expenses                                                           20d.   $                                 0.00
    20e. Homeowner s association or condominium dues                                                        20e.   $                                 0.00
21. Other: Specify:    Cigarettes & alcohol                                                                  21.   +$                              160.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                      3,529.03
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                      3,529.03
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                               6,425.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              3,529.03

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                               2,895.97

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: The male debtor experienced a recent medical event which resulted in increased medical
                          expenses which are reflected herein.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
            Case 19-31364          Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25             Desc Main
                                                Document      Page 47 of 55
                                            United States Bankruptcy Court
                                   Western District of North Carolina, Charlotte Division

IN RE:                                                                                Case No. 19-31364
Sealy, Michael Lowell & Sealy, Shelley Norwood                                        Chapter 13
                                         Debtor(s)

                                           BUSINESS INCOME AND EXPENSES
FINANCIAL REVIEW OF THE DEBTOR’S BUSINESS (Note: ONLY INCLUDE information directly related to the business
operation.)

PART A - GROSS BUSINESS INCOME FOR THE PREVIOUS 12 MONTHS:

  1. Gross Income For 12 Months Prior to Filing:                                      $

PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:

  2. Gross Monthly Income:                                                                                  $    6,500.00

PART C - ESTIMATED FUTURE MONTHLY EXPENSES:

  3.   Net Employee Payroll (Other Than Debtor)                                       $
  4.   Payroll Taxes                                                                  $
  5.   Unemployment Taxes                                                             $
  6.   Worker’s Compensation                                                          $
  7.   Other Taxes                                                                    $
  8.   Inventory Purchases (Including raw materials)                                  $
  9.   Purchase of Feed/Fertilizer/Seed/Spray                                         $
 10.   Rent (Other than debtor’s principal residence)                                 $
 11.   Utilities                                                                      $            350.00
 12.   Office Expenses and Supplies                                                   $            250.00
 13.   Repairs and Maintenance                                                        $             50.00
 14.   Vehicle Expenses                                                               $            975.00
 15.   Travel and Entertainment                                                       $            250.00
 16.   Equipment Rental and Leases                                                    $
 17.   Legal/Accounting/Other Professional Fees                                       $
 18.   Insurance                                                                      $
 19.   Employee Benefits (e.g., pension, medical, etc.)                               $
 20.   Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition
       Business Debts (Specify):                                                      $




 21. Other (Specify):                                                                 $




 22. Total Monthly Expenses (Add items 3-21)                                                                $    1,875.00

PART D - ESTIMATED AVERAGE NET MONTHLY INCOME

 23. AVERAGE NET MONTHLY INCOME (Subtract Item 22 from Item 2)                                              $    4,625.00
                  Case 19-31364            Doc 19       Filed 10/25/19 Entered 10/25/19 08:33:25                           Desc Main
                                                        Document      Page 48 of 55



      Fill in this information to identify your case:

Debtor 1                    Michael Lowell Sealy
                            First Name             Middle Name             Last Name

Debtor 2                    Shelley Norwood Sealy
(Spouse if, filing)         First Name             Middle Name             Last Name


                                             WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
United States Bankruptcy Court for the:      DIVISION

Case number              19-31364
(if known)                                                                                                                    Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

               Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Michael Lowell Sealy                                          X   /s/ Shelley Norwood Sealy
             Michael Lowell Sealy                                              Shelley Norwood Sealy
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       October 24, 2019                                       Date    October 24, 2019
                   Case 19-31364               Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                                 Document      Page 49 of 55



            Fill in this information to identify your case:

 Debtor 1                 Michael Lowell Sealy
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Shelley Norwood Sealy
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


                                                    WESTERN DISTRICT OF NORTH CAROLINA, CHARLOTTE
 United States Bankruptcy Court for the:            DIVISION

 Case number           19-31364
 (if known)                                                                                                                                 Check if this is an
                                                                                                                                            amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                               Dates Debtor 2
                                                                there                                                                           lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income              Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.          (before deductions
                                                                                   exclusions)                                                  and exclusions)

 For last calendar year:                            Wages, commissions,                       $19,000.00            Wages, commissions,                           $0.00
 (January 1 to December 31, 2018 )               bonuses, tips                                                   bonuses, tips

                                                     Operating a business                                            Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19          Filed 10/25/19 Entered 10/25/19 08:33:25                                  Desc Main
                                                               Document      Page 50 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)   19-31364


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income             Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.         (before deductions
                                                                                   exclusions)                                                 and exclusions)

 For the calendar year before that:                  Wages, commissions,                      $18,000.00            Wages, commissions,                       $0.00
 (January 1 to December 31, 2017 )                bonuses, tips                                                  bonuses, tips

                                                     Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)
 From January 1 of current year until             Social Security                             $12,600.00
 the date you filed for bankruptcy:

 For last calendar year:                          Social Security                               $7,200.00
 (January 1 to December 31, 2018 )


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1 s or Debtor 2 s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as incurred by an
                 individual primarily for a personal, family, or household purpose.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.      Go to line 7.
                         Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.      Go to line 7.
                         Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19          Filed 10/25/19 Entered 10/25/19 08:33:25                                 Desc Main
                                                               Document      Page 51 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)   19-31364


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment               Total amount         Amount you        Reason for this payment
                                                                                                    paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment               Total amount         Amount you        Reason for this payment
                                                                                                    paid            still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                            Nature of the case           Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                             Describe the Property                                          Date                         Value of the
                                                                                                                                                            property
                                                             Explain what happened
       Fay Servicing                                         Residence. Foreclosure stayed by filing.                       Oct 2019                    $451,600.00

                                                                 Property was repossessed.
                                                                 Property was foreclosed.
                                                                 Property was garnished.
                                                                 Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                             Describe the action the creditor took                          Date action was                  Amount
                                                                                                                            taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                   Doc 19            Filed 10/25/19 Entered 10/25/19 08:33:25                                   Desc Main
                                                                 Document      Page 52 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                               Case number (if known)   19-31364


 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                 Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your        Value of property
       how the loss occurred                                                                                                 loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or            Amount of
       Address                                                        transferred                                            transfer was                payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Gardner Law Offices, PLLC                                      $310 Chapter 13 filing fee                             September                  $2,700.00
       320 E Graham St # 1                                            $2,390.00 Attorney Fee                                 2019
       Shelby, NC 28150-5569


       GreenPath, Inc.                                                Credit counseling fee                                  September                    $25.00
       36500 Corporate Dr                                                                                                    2019
       Farmington Hills, MI 48331-3553


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                  Date payment or            Amount of
       Address                                                        transferred                                            transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                  Doc 19           Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                                Document      Page 53 of 55
 Debtor 1
 Debtor 2      Sealy, Michael Lowell & Sealy, Shelley Norwood                                              Case number (if known)   19-31364


      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
      gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of               Type of account or        Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number                 instrument                closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                        have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                             Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

                         means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-31364                        Doc 19      Filed 10/25/19 Entered 10/25/19 08:33:25                                     Desc Main
                                                                Document      Page 54 of 55
 Debtor 1
 Debtor 2     Sealy, Michael Lowell & Sealy, Shelley Norwood                                                   Case number (if known)   19-31364


      controlling the cleanup of these substances, wastes, or material.
         means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
                            means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                 Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                    ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                    Status of the
       Case Number                                                  Name                                                                             case
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                          Describe the nature of the business                   Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)             Name of accountant or bookkeeper
                                                                                                                    Dates business existed
       Base Group Investments, Inc.                           Development and consultant firm                       EIN:
       2901 Blythe Rd
       Waxhaw, NC 28173-8363                                  Gerald G Urban                                        From-To     2002-present




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                Case 19-31364                        Doc 19      Filed 10/25/19 Entered 10/25/19 08:33:25                                Desc Main
                                                                 Document      Page 55 of 55
 Debtor 1
 Debtor 2      Sealy, Michael Lowell & Sealy, Shelley Norwood                                               Case number (if known)   19-31364


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                   Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this                                and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Michael Lowell Sealy                                                /s/ Shelley Norwood Sealy
 Michael Lowell Sealy                                                    Shelley Norwood Sealy
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      October 24, 2019                                              Date      October 24, 2019

Did you attach additional pages to                                                                                             (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
